DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 are original.
Claims 3-6 are previously presented.
Claims 7-8 are currently amended.
Claims 9-14, 16-19 are withdrawn.
Claim 15 is cancelled.

Election/Restrictions

Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 1/5/2022 is acknowledged.  

The traversal is on the ground(s) that the broader molecular weight range cannot anticipate the narrower molecular weight range when it is much smaller.  
This is not found persuasive because selection of a single molecular weight within the claimed range would have been immediately envisaged by one of ordinary skill in the art and would have been the selection of a known design for its intended use.  Therefore, the feature common to the Groups is not a special technical feature as it is anticipated by the cited prior art reference.

That the filament is used in additive manufacturing method is solely relevant to the Group I (claims 1-8) and not common to the filament of Group II.  The same is true when comparing Groups I and II with Group III; that the additive manufacturing, while common to Groups I and III is not relevant to Group II and therefore cannot be a common technical feature nor special technical feature.
Regarding the ranges, if Applicant contests the anticipation of a narrower range by a broader range of molecular weights, then Applicant’s remarks would only be found persuasive if there were unobvious results or secondary considerations commensurate with the scope of the narrower and broader ranges.
 Arguments of counsel, regarding the obviousness of the claimed filament, cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
See also, Stasiak (US 2016/0375412) [0018] & [0022]; Stasiak 2 (US 2016/0375409) [0021] and [0019].  See, furthermore, Kenkare (US 2016/0060414) [0086] which discloses a poly biphenyl ether sulfone copolymer with 20k-70k grams/mole.
The most compelling reference considering Applicant’s remarks is perhaps El-Hibri (US 2015/0259531) [0072].  While a broader range of molecular weights than claimed by Applicant, Applicant has not demonstrated unobvious results and/or secondary considerations within the claimed range that would lead one of ordinary skill in the art to not recognize that such molecular weights would have been suitable in additive manufacturing methods. Therefore, .
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2022.

Specification

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the specification uses an inconsistent definition and symbols of the number average and weight average molecular weight distributions. 
[0090] of the specification introduces “Mw” as denoting the weight average molecular weight.  However, [0097] discloses the number average molecular weight as “Mw”, and the average molecular weight as “Mn”.  This contradicts the earlier introduced nomenclature.
The rest of the Examples appear to have the symbols and definition/convention switched relative to the earlier definitions.  

A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An 

The disclosure is objected to because of the following informalities: 
[0090] of the specification introduces “Mw” as denoting the weight average molecular weight.  However, [0097] discloses the number average molecular weight as “Mw”, and the average molecular weight as “Mn”.  This contradicts the earlier introduced nomenclature.
The rest of the Examples appear to have the symbols and definition switched relative to the earlier definitions.
Appropriate correction is required.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.
 Examples of some unclear, inexact or verbose terms used in the specification are: 
[0090] of the specification introduces “Mw” as denoting the weight average molecular weight.  However, [0097] discloses the number average molecular weight as “Mw”, and the average molecular weight as “Mn”.  This contradicts the earlier introduced nomenclature.
The rest of the Examples appear to have the symbols and definition switched relative to the earlier definitions.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 8 recites the broad recitation of structure Markush grouping K, and the claim also recites Markush grouping L which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	While the use of and/or in the comprising of claim 8 might make it seem that the claim is merely broad but not indefinite, Examiner must consider, as one of ordinary skill in the art would, that the ranges are different breadths and appear in the same clause.  It is unclear if “and” is selected from the “and/or” how the structure L and K can be different when L is a species of the Markush grouping of structures of K and still make sense.  
For example, if there is 86% of structure L and 4 % of structure K, that would be 90% of their sum.  But when structure K is structure L or is not structure L, it is unclear whether of not 
When “or” is selected from the and/or the two alternatives have different scopes and therefore, fail to be definiteness because they are reciting different breadths of subject matter.  Consider two ranges which are not the same length with the same units, such ranges are also indefinite. See MPEP  2173.05(c) regarding the indefiniteness of broad and narrow ranges, and the indefiniteness of open sub-ranges.
Therefore, having a narrow species and a broader genus as alternatives renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear both whether the presence of structure L can read on the structure K or not, and whether when there is a mixture of L and non-L K Markush species, whether they individually or collectively must sum to greater than 90 mol. % of the recurring units.
For the purposes of compact prosecution, Examiner has interpreted that either structure must have more than 90% mol. of the repeating unit to read on the claimed subject matter and that the structure L is sufficient to read on the claimed subject matter as a species of the molecular structure K.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (WO 2015/130401) and further in view of El-Hibri (US 2015/0259531).

For the purposes of compact prosecution, Examiner has interpreted that the claims are directed to a weight average molecular weight consistent with most instanced of the description in the specification regarding the term “Mw”.  
There appear to be several instances where the specification mistakenly switches between the notations for number and weight average molecular weight, and whether one is represented by ”Mw” or “Mn” or the other.  
The claims appear to correctly denote the weight average molecular weight as the Mw rather than the number average molecular weight.  The claims are interpreted as definite within the broadest reasonable interpretation standard.  For the purposes of reading on the claimed subject matter, the disclosure of the cited prior art must have a weight average molecular weight from 48,000-52,000 as recited in independent claim 1.

1, Sweeney discloses: 
A method of making a three dimensional object (see claim 1 – additive manufacturing process), comprising: 	providing a polybiphenyl sulfone copolymer (see claim 23), and printing layers of the three-dimensional object from the part material (see extrusion molding of [0008]).
Sweeney does not disclose that the weight average molecular weight of the PPSU copolymer is from 48000-52000 grams/mole.
In the same field of endeavor of PPSU design and manufacture (see title, abs), El-Hibri discloses: a PPSU polymer with a weight average molecular weight of 40,000-80,000 grams per mole (see [0072]).
To utilize the PPSU polymer with a weight average molecular weight within the claimed range as in El-Hibri in the additive manufacturing method of Sweeney had the benefit that it allowed for the creation of copolymers with enhanced toughness and impact resistance at low cost (see [0007]), which was desirable in Sweeney.  Doing so would have been a suitable design for the PPSU polymer and one of ordinary skill in the art would have necessarily had to select some weight average molecular weight necessarily in practicing the method of Sweeney and would have looked to El-Hibri for acceptable weight-average molecular weight distributions.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the PPSU weight average molecular weight polymer of El-Hibri with the additive manufacturing method of Sweeney to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses and would have allowed for the creation of copolymers with enhanced toughness and impact resistance at low costs, which was desirable in Sweeney.
To overcome this rejection, Examiner recommends demonstration of unobvious results and/or secondary considerations commensurate with the narrower range recited in the claim than is disclosed in the combination Sweeney/El-Hibri.

	Regarding claim 2, the combination Sweeney/El-Hibri discloses (wherein the part material also comprises up to 50 wt. % filler (see El-Hibri abs).  The filler was used for reinforcement and would have been considered result-effective with the tensile strength of the finished object.
	The combination Sweeney/El-Hibri discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose the filler comprising up to 30 wt. % of the material.  
As the reaction cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting said concentration/mass content of the filler, with said construction cost and operating efficiency both increasing as the concentration/mass content is increased, the precise concentration of filler would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  
As such, without showing unexpected results, the claimed filler mass/weight fraction cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the mass fraction of filler in the additive manufacturing part material in the method of Sweeney/El-Hibri to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
	The determination of optimum or workable ranges of the filler to achieve tensile strength of the copolymer would have been characterized by routine experimentation. See MPEP 2144.05(II)(B).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).  

Therefore, it would have been obvious to one of ordinary skill in the art to combine the filler concentration of El-Hibri with the additive manufacturing method of Sweeney to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the tensile strength of the object formed which was a result-effective variable, which was desirable in Sweeney.
In order to overcome this rejection, where a narrower range of mass fractions of filler is recited than is disclosed in the combination Sweeney/El-Hibri, Examiner recommends demonstration of unobvious results and/or secondary considerations commensurate with the scope of the claimed subject matter.

Regarding claim 4, the combination Sweeney/El-Hibri discloses: wherein the part material is in the form of a filament or micro-particles (see filament of abstract of Sweeney; see small beads of [0007]).
 
Regarding claim 5, the combination Sweeney/El-Hibri discloses: wherein the step of printing layers comprises extruding the part material (see extruding of [0007] of Sweeney). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (WO 2015/130401) and further in view of El-Hibri (US 2015/0259531) and Maljkovic (US 2008/0293840).

Regarding claim 3, the combination Sweeney/El-Hibri does not disclose: the particular mass fraction of PPSU based on the total mass fraction of the polymeric component of the part material.
In the same field of endeavor of PPSU material design (see title, abs), Maljkovic discloses: wherein the PPSU mass fraction is preferably greater than 95% weight of the recurring units in the polymer (see [0045]).
To have the PPSU mass fraction greater than 95% weight PPSU of the polymer component of the part material of Maljkovic in the additive manufacturing method of Sweeney had the benefit that it allowed for the improving of the heat and smoke release of the blends ([0088]), which was desirable in Sweeney.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction PPSU of Maljkovic in the additive manufacturing method of Sweeney to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improving of the heat and smoke release of the blends, which was desirable in Sweeney.
Examiner notes that the >95 wt. % PPSU is a sub-genus which renders anticipated the claimed genus as an overlapping sub-range to the broader range.  See MPEP 2144.05 regarding the anticipation/obviousness of similar/approaching/overlapping ranges.  To overcome this rejection, Examiner recommends demonstration of unobvious results within the claimed range commensurate with the scope of the claimed subject matter.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (WO 2015/130401) and further in view of El-Hibri (US 2015/0259531), Priedemann (US 2002/0017743) and Maljkovic (US 2008/0293840).

Regarding claim 6, the combination Sweeney/El-Hibri does not disclose: wherein the PPSU comprises at least 50 mol. % of Markush group (K) as depicted below.

    PNG
    media_image1.png
    405
    738
    media_image1.png
    Greyscale
 
In the same field of endeavor of polysulfone design in additive manufacturing as Sweeney (see title, abs), Priedemann discloses: Radel R 5600 NT (see [0034] and Example 3 – the instant specification seems to indicate that this is the same material as within the Markush grouping).
Examiner has interpreted, as disclosed in the instant specification, that Radel R-5600 NT is a species within the range of Markush group of the claim as admitted prior art.
To select the Radel R 5600 as a material for additive manufacturing as in Priedemann in the additive manufacturing method of Sweeney would have been a selection of a known design for its intended uses (see Example 3 of CN 1552017 which uses Radel R-5600 NT in an 
Examiner has interpreted that in Radel R-5600 NT, that the h is 0 for each ring in the structure and that hydrogens are present in place of Rh commensurate with the broadest reasonable interpretation of the claimed structure as Applicant has not indicated whether the Rh being zero replaces the Rh with hydrogens or some other structure.  Since one of ordinary skill in the art would understand that hydrogens would be present were Rh equal to zero to make the structure functional, this is what Examiner has interpreted.
While Examiner cannot find the precise molecular structure for Radel R-5600 NT before or after the effective filing date, and Applicant’s specification seems to indicate that such structure is within the recited Markush grouping (see instant specification [0054]), Examiner has interpreted that the structure of Radel R-5600 NT is a species within the recited grouping. 
Doing so had the benefit that it improved model strength and quality ([0010]), which was desirable in Sweeney.
The Priedemann does not disclose: wherein the repeating structure is at least 50 mol. % of the recurring units.
In the same field of endeavor of PPSU material design as Sweeney (see title, abs), Maljkovic discloses: wherein the PPSU mass fraction is preferably greater than 95% weight of the recurring units in the polymer (see [0045]).
To have the PPSU mass fraction greater than 95% weight PPSU of the polymer component of the part material of Maljkovic in the additive manufacturing method of Sweeney had the benefit that it allowed for the improving of the heat and smoke release of the blends ([0088]), which was desirable in Sweeney.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Radel 5600-NT of Priedemann and the mass fraction of polymer of PPSU of Maljkovic with the additive manufacturing method of Sweeney to arrive at the claimed invention before the 

Regarding claims 7-8, the structure L is interpreted as being satisfied by the Priedemann reference (Radel 5600-NT being the structure associated with structure L – see instant specification [0054]).
The combination Sweeney/El-Hibri/Priedemann/Maljkovic, therefore, renders obvious the structure L and/or K (only one need be present to read on the recited Markush Grouping – see MPEP ) with more than 50 mol. % of the recurring units being structure L, as disclosed by the combination of claim 6.  See MPEP 2144.05 regarding the anticipation/obviousness of similar/approaching/overlapping ranges, amounts and proportions.  That there are >95 mol. % of the structure L in the composition anticipates the claimed genus regarding claims 7-8 because >95 mol. % is a species/narrower range sub-genus of the claimed genus (> 50% mol in the case of claim 7, and greater than 90 mol. % in the case of claim 8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743